Exhibit SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of March 26, 2010, is by and among EcoBlu Products, Inc., a Colorado corporation with offices located at 909 West Vista Way, Vista, California 92083 (the“Company”), and the investors listed on the Schedule of Buyers attached hereto (individually, a “Buyer” and collectively, the “Buyers”). RECITALS A.The Company and each Buyer is executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of Regulation D (“RegulationD”) as promulgated by the United States Securities and Exchange Commission (the “SEC”) under the 1933 Act. B.The Company has authorized the issuance of senior secured convertible notes in the aggregate amount of $1,500,000, in the form attached hereto as Exhibit
